


110 HR 2151 IH: To provide technical and other assistance to countries in

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2151
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide technical and other assistance to countries in
		  the Pacific region through the United States Agency for International
		  Development.
	
	
		1.USAID in the Pacific
			 region
			(a)In
			 generalThe Administrator of
			 the United States Agency for International Development (USAID) shall, upon
			 request by the government of a country in the Pacific region, provide to such
			 government technical and other assistance.
			(b)Country in the
			 Pacific region definedIn this section, the term country
			 in the Pacific region means any of the following countries:
				(1)The Cook
			 Islands.
				(2)The Federated
			 States of Micronesia.
				(3)The Independent
			 State of Samoa.
				(4)The Kingdom of
			 Tonga.
				(5)Niue.
				(6)Papua New
			 Guinea.
				(7)The Republic of
			 Fiji.
				(8)The Republic of Kiribati.
				(9)The Republic of
			 the Marshall Islands.
				(10)The Republic of
			 Nauru.
				(11)The Republic of
			 Palau.
				(12)The Republic of
			 Vanuatu.
				(13)The Solomon
			 Islands.
				(14)Tuvalu.
				
